Title: James Madison to Robley Dunglison, 15 June 1831
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpellier,
                                
                                June 15. 1831
                            
                        
                        I have received your letter of the 11th., and will not disguise the fact, that notwithstanding my sympathy
                            with the considerations, which might have deprived the University of your valuable services, I learn with satisfaction,
                            that the danger has not been realized; and I hope experience will prove, that the mountain climate is less charged with
                            rheumatic tendencies than occurred to you in your anxiety for the health of Mrs Dunglison
                        I am very desirous of giving on the approaching occasion" (of the meeting of the visitors at the University)
                            "an attendance, which cannot be often, if at all, repeated. But the effort, I fear, will not be permitted by the decrepit
                            state of my health. In case of its sufficient improvement, my inclination will insure a fulfilment of my duty. Be the
                            event as it may, I beg you to be assured of my great esteem, and of the interest which Mrs Madison jointly with myself
                            feel in your and Mrs Dunglison’s health and happiness.
                        
                            
                                James Madison.
                            
                        
                    